Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 05/21/2021. The changes and remarks disclosed therein have been considered. Claims 1-11 and 13-14 have been cancelled before. Claims 12, 18 and 21 have been amended. Therefore, claims 12 and 15-21 remain pending in the application.

Response to Arguments
Applicant's arguments filed 08/05/2020 have been fully considered but they are not persuasive. 
Applicant has amended the independent claims 12 with additional limitation(s): “the hammer refresh is based on a time interval that is less than a time interval of the system refresh rate”, amended the independent claims 18 with additional limitation(s): “wherein the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”, the Applicant argues that the prior arts of record do not specifically teach these limitations, in particular, applicant argues that (a) The single refresh to the redundant array that occurs for the respective hammering events and leads to the seemingly higher refresh rate of 3/64ms is not a continual refresh of the redundant array with a refresh rate having a refresh frequency that is different (i.e., higher) than the system refresh rate. (b) the time interval on which the additional refreshes are based is still the same as the time interval on which the system refresh is based (i.e., 64ms). (c) Jones does not teach or suggest refreshing the redundant array at a higher frequency than a frequency of the independent of a quantity of times the hammer refresh is triggered.
Examiner respectfully disagrees. 
Regarding amendment to claim 12, In the given example in this OA, within time interval 64ms, 4 row hammering events are triggered due to excessive access to 4 defective WL in 250 in figure 2, due to these 4 WL are remapped to redundant area 260, ALL WL in redundant area are refreshed 4 times within 64ms window, average time interval between each hammer refresh in redundant area in this case would be 64ms/4 which is once every 16ms. Therefore, time interval could be selected as 16ms, which is less than 64ms. Therefore, Jones does describe the hammer refresh is based on a time interval that is less than a time interval of the system refresh rate.
Regarding argument (a), “continually” has been interpreted by its plain English meaning as “repeated frequently in the same way”, [0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another “continually” in response to a row hammering event. Regarding argument (b), Jones teaches refresh time interval is based on how often row hammering event is triggered. For example, if every 3ms, 1 row hammering event triggers all rows in redundancy area being refreshed, then the time interval between refresh is once every 3ms, not 64ms. Regarding argument (c), applicant claim that “the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”, examiner failed to see this limitation being described in specification.
Accordingly, the Examiner maintains the position previously set forth.

Drawings
“adjustable higher refresh rate” and “a quantity of determined row hammer disturbs” in claims 18-20 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims direct that the “the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”. The disclosure relied on specification [0036] for support. However, examiner just noted that applicant suggest to “continually refresh the redundant portion 432 to avoid row hammer disturbs”, does not mention that “the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”.
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above, the description is generally lacking with direction as to the use of “the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”. One of ordinary skill would not be able to practice the invention without undue experimentation.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites, “wherein the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array”, examiner is not sure how “the adjustable higher refresh rate” could be independent of “a quantity of determined row hammer disturbs”, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is NOT being considered.
Claims 19-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones PG PUB 20140219043 (hereinafter Jones).
A screen shot of figure 2 with examiner’s mark-up has been included for reference.


    PNG
    media_image1.png
    571
    779
    media_image1.png
    Greyscale


	
	Regarding independent claim 12, Jones teaches an apparatus (figure 13), comprising: 
a memory array (1302, figure 13); and
circuitry (circuitry excluding 1302 in figure 13, plus circuitry responsible for performing refresh operation) coupled to the memory array to: 
refresh (“periodically refreshed” indicated in [0002]) a first portion (250 in figure 2, e.g., row 254, 256 in figure 2) of the memory array at a system refresh rate (normal refresh rate for 250 in figure 2, e.g., every WL in DRAM needs to be refreshed at least once within a time window, for example, within 64ms window, therefore, the system refresh rate for WL252 in figure 2 would be 1/64ms); 
remap a first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of cells of the first portion (250 in figure 2, e.g., row 254, 256 in figure 2) to a second row of cells (RTRA in figures 7, 8, e.g., 264 in 260 in figure 2) in a second portion redundant area 260 in figure 2) of the memory array, the second portion (redundant area 260 in figure 2) comprising multiple rows of cells; 
responsive to a determination ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times … over a particular period of time…”) of a threshold access characteristic corresponding to the first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of cells in the first portion of the memory array, trigger a hammer refresh (TRR mode in [0022]) of all of the second portion of the memory array ([0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another in response to a row hammering event), wherein let us assume in a situation that within time interval 64ms, 4 row hammering events are triggered due to excessive access to 4 defective WL in 250 in figure 2, due to these 4 WL are remapped to redundant area 260, ALL WL in redundant area are refreshed 4 times within 64ms window, average time interval between each hammer refresh in redundant area in this case would be 64ms/4 which is once every 16ms) that is less than a time interval of the system refresh rate (64ms in primary area for each normal WL) in order to continually refresh all of the second portion ([0076]) at a higher frequency (e.g., refresh rate 4/64ms or 1/16ms) than a frequency corresponding to the system refresh (e.g., refresh rate 1/64ms), and wherein the higher frequency is an adjustable frequency (row hammer refresh rate is depend on access pattern to WL and threshold limit defined for access, thus is adjustable); and 
prevent (415 in figure 4 teaches the row redundancy control circuit 310 may determine whether the target row of memory has been repaired, if repaired, the malfunctioning row of memory is not accessed, and the associated row of redundant memory is accessed instead) refreshing, other than the system refresh, of the first portion of the memory array in response to the determination of the threshold access characteristic.

Regarding claim 15, Jones teaches the apparatus of claim 12, wherein the determined threshold access characteristic ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times …”) occurs on a group of cells coupled to an access line (RTRA in figures 7, 8) of the second portion (redundant area 260 in figure 2).  

Regarding claim 16, Jones teaches the apparatus of claim 12, comprising a controller (“controller” indicated in [0031], “…a TRR control signal may be provided from …by a device located external to the apparatus 100, such as a memory controller…”, or “controller” indicated in [0034], “…a row of memory cells in the memory that has been accessed more than a threshold number of times can be identified (e.g., by a device external to the memory, such as a memory controller) as a target row of memory cells…”) configured to, responsive to an attempt (410 in figure 4) to access the first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of memory cells in the first portion (250 in figure 2) whose physical address has been mapped to the second row of cells (row 264 in mark-up figure 2) in the second portion (redundant area 260 in figure 2), access the second portion (redundant area 260 in figure 2) to which the physical address is mapped.  

Regarding claim 17, Jones teaches the apparatus of claim 16, wherein the threshold access characteristic comprises the controller accessing the second row (row 264 in mark-up figure 2) of cells redundant area 260 in figure 2) greater than a threshold quantity of times within a particular amount of time ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”). 

Regarding independent claim 18, Jones teaches a method, comprising: 
refreshing (“periodically refreshed” indicated in [0002]) a first group of memory cells of a first portion (250 in figure 2, e.g., row 254, 256 in figure 2) of a memory array at a particular system refresh rate (normal refresh rate for 250 in figure 2, e.g., every WL in DRAM needs to be refreshed at least once within a time window, for example, within 64ms window, therefore, the system refresh rate for WL252 in figure 2 would be 1/64ms); and 
refreshing a second group of cells (RTRA in figures 7, 8, e.g., 264 in 260 in figure 2) in a second portion (redundant area 260 in figure 2) of the memory array at a higher refresh rate (because target row refresh is a refresh on top of regular refresh, therefore rows in redundant area 260 will have higher refresh frequency compared to a word line such as 256 in figure 2 which does not suffer row hammer effect, or in a situation that within a time window of 64ms, multiple row hammering events occurred, e.g., 4 row hammering events are triggered by 4 defective WLs) than the system refresh rate to avoid row hammer disturbs [0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another “continually” in response to a row hammering event) within the second portion of the memory array, wherein the refresh of the second group is based on a time interval (let us assume in a situation that within time interval 64ms, 4 row hammering events are triggered due to excessive access to 4 defective WL in 250 in figure 2, due to these 4 WL are remapped to redundant area 260, ALL WL in redundant area are refreshed 4 times within 64ms window, average time interval between each hammer refresh in redundant area in this case would be 64ms/4, e.g., once every 16ms) that is less than a time interval of the system refresh rate of the first group (let us assume 64ms window); 
wherein the second portion of the array comprises multiple groups of memory cells (figure 2), wherein the higher refresh rate is an adjustable rate (row hammer refresh rate is depend on access pattern to WL and threshold limit defined for access, thus is adjustable, for example, in [0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”, therefore, if one select a threshold number of 250,000 access or 1000 access, will likely lead to different row hammer frequency), and wherein the adjustable higher refresh rate is independent of a quantity of determined row hammer disturbs within the second portion of the memory array (see 112 rejection above).  

Regarding claim 19, Jones teaches the method of claim 18, wherein the second group of memory cells comprises a redundant row of memory cells (redundant area 260 in figure 2).  

Regarding claim 20, Jones teaches the method of claim 19, wherein the second portion (redundant area 260 in figure 2) of the memory array comprises multiple groups of memory cells comprising respective rows of memory cells (figure 2 teaches area 260 have row 262/264/266/268), and wherein the method comprises continuously (“continually” has been interpreted by its plain English meaning as “repeated frequently in the same way”, [0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another “continually” in response to a row hammering event) refreshing the because target row refresh is a refresh on top of regular refresh, therefore rows in redundant area 260 will have higher refresh frequency compared to a word line such as 256 in figure 2 which does not suffer row hammer effect, or in a situation that within a time window of 64ms, multiple row hammering events are triggered by multiple defective WLs) responsive to the first group of cells of the first portion being accessed a threshold number of times within the refresh window corresponding to the system refresh rate ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”).

Regarding claim 21, Jones teaches the apparatus of claim 12, wherein the circuitry is configured to cause refreshing of all of the second portion without determining which rows of the second portion are adjacent to the second group ([0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed in response to a row hammering event without determining which rows of the second portion are adjacent to the second row).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824